UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


AVERY LAMARR AYERS,                             §
                                                §
                Petitioner,                     §
                                                §
versus                                          §    CIVIL ACTION NO. 1:18-CV-140
                                                §
WARDEN, FCI BEAUMONT,                           §
                                                §
                Respondent.                     §

   MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Avery Lamarr Ayers, a federal prisoner currently confined at FCI Beaumont,

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After a careful review, this court finds the objections lacking in merit. Contrary to

petitioner’s belief, the evidentiary standard for disciplinary hearings is some evidence to support

the factual findings and not substantial evidence.        See 28 C.F.R. § 541.8(f); see also

Superintendent, Massachusetts Correctional Institution v. Hill, 472 U.S. 445 (1983) (emphasis
added). The result of a prison disciplinary proceeding will be overturned by a federal court “only

where there is no evidence whatsoever to support the decision of the prison officials.” Reeves v.

Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994). The Magistrate Judge reviewed the evidence relied

upon by DHO Lacy to find petitioner committed a violation fo BOP disciplinary code 108 and

determined that was sufficient evidence under the “some evidence” standard. The Magistrate

Judge did not err in this determination.

       Petitioner now challenges the findings further arguing DHO Lacy was biased. To prevail

on a claim that a hearing officer was biased, petitioner must show that the actions taken

“present[ed] such a hazard of arbitrary decisionmaking that it should be held violative of due

process of law.” Wolff, 418 U.S. 539, 570 (1974). Petitioner contends DHO Lacy was biased

because she ignored the procedural safeguards that are required in hearings. Petitioner merely

states, “[t]he entire process here does not much more than ‘check the boxes’ and the hearing

process is illusory.” Objections, pg. 9. As outlined by the Magistrate Judge, the record in this

case establishes that all the due process requirement under Wolff were met. Nothing more is

required. Petitioner’s bias claim is without merit.

                                            ORDER

       Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is




                                                2
ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.
            .
            SIGNED at Beaumont, Texas, this 7th day of September, 2004.
           SIGNED at Beaumont, Texas, this 8th day of February, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                            3
